HEIMBURG, Judge
(concurring):
I concur in the opinion of Judge Snyder, and write separately only because I believe it necessary to mark out more clearly the boundary between the majority and the dissent concerning Charge II.
The opinions in this case have revealed significant differences of opinion on the nature of “physical restraint” in correctional custody. Without minimizing these differences, it is important to note that the Court’s decision does not require adoption of one of the conflicting views. The Court does not today decide whether correctional custody automatically includes physical restraint or authorizes physical restraint to be imposed by competent authority. Nor does it define what physical restraint may be required if not automatically included— whether it requires some physical means of restricting the correctee’s movements or may be assumed to exist when proper limits are defined in a designated building or other facility. Most importantly, this case does not decide that the status of being in correctional custody equates to the fact of being under physical restraint.
The issue we addressed was whether a guilty plea was provident. What most divides the majority and minority on that issue are the assumptions each brings to a review of the providency of a guilty plea to escape from correctional custody. One of the “assumptions” of which I speak concerns the meaning of the term “correctional custody.” Each of us carries mental images which color and give meaning to the words we see when we read a record of trial. If appellant had been confined rather than in correctional custody, his offhand or flippant remarks to the court, “there’s no security in that place whatsoever____ I went out through the back door” would not have been viewed as contradicting his plea of guilty. It is because judges know of Air Force correctional custody facilities which have “no security ... whatsoever” that these words immediately raise questions: What kind of facility was he talking about? Was there any real security? Having such questions does not equate to “matters inconsistent” with a guilty plea. Unless something an accused says raises a defense or undercuts an element of the offense, we should not consider the plea improvident just because we would like to know more facts which, were the case litigated, would be necessary to proof. United States v. Logan, 22 U.S.C.M.A. 349, 47 C.M.R. 1, 1973 WL 14641 (1973); United States v. Burnette, 35 M.J. 58 (C.M.A.1992); United States v. Prater, 32 M.J. 433 (C.M.A.1991). Otherwise, we will be in danger of nullifying the stern warning each trial judge gives a person about to plead guilty:
A plea of guilty is equivalent to a conviction and is the strongest form of proof known to the law. On the basis of your plea alone, and without receiving any evidence, this court could find you guilty of the offense(s) to which you plead guilty.
Department of the Army Pamphlet 27-9, para. 2-9. See also, Article 45, U.C.M.J., 10 U.S.C. § 845.
An objective look at what appellant told the court about the escape charge shows the providency of his pleas. He first acknowledged that he understood the elements, including the element that, “while in correctional custody, you were under physical restraint.” Appellant told the court there was a “monitor” in the correctional custody facility whose permission he needed to leave. The presence of a monitor who has the duty and means to prevent departure can equate to physical restraint, for the monitor equates to the “custodian.” Manual for Courts-Martial, 1984, Part IV, para. 70c(l). Appellant told the military judge he left the correctional custody facility on both occasions without obtaining permission to do so: the first time he “snuck out” and the second time he “left through the back door” while the monitor was otherwise occupied.
At that point, appellant had given the court sufficient information to support his guilty pleas, but my dissenting brothers find inconsistency in subsequent statements he made during his unsworn statement. Let’s examine them, also. In a colloquy with his defense counsel, appellant was explaining his actions in escaping from *913correctional custody. Concerning the first incident, appellant explained that it was “bad, being in there” all alone, and he was bored, he “needed just to, to explode.” How did he get out? “ — [Tjhere’s no, there’s no security in that place whatsoever. It’s just, I went out through the back door.” He came back several hours later, and “nobody knew anything about it.” This is the same incident in which, according to the stipulation of fact appellant agreed to, appellant told a NCQ he saw at a casino downtown, “between me and you I just snuck out of CC.”
Apart from one’s assumptions regarding what sort of correctional custody facility this must have been, appellant’s comments during his unsworn statement raised no inconsistency whatever with his guilty plea. Sneaking away from a guard, custodian, or “monitor” is not inconsistent with the presence of physical restraint; indeed, were there no physical restraint sneaking would be unnecessary.
Another assumption that divides this Court is the weight to give to an accused person’s assent to the terms used by the military judge to explain the elements of the offense. I am prepared to assume that appellant understood the term “physical restraint;” this term is not a legal term of art requiring advanced education to understand. Thus, despite the conclusory nature of the military judge’s inquiry, it established a factual basis for appellant’s plea. See, R.C.M. 910(e); United States v. Care, 18 U.S.C.M.A. 535, 40 C.M.R. 247, 1969 WL 6059 (1969).
By his pleas, agreement to a stipulation of fact, and response to questions by the military judge, appellant gave this Court an adequate basis for upholding his conviction of escape from correctional custody. We should not require proof of facts in a guilty plea case when no factual dispute exists. Believing appellant’s pleas to Charge II provident, I join the majority in upholding his conviction and sentence.